IN THE
                        TENTH COURT OF APPEALS



                               No. 10-09-00134-CV

                 IN RE DENNIS DAVIS AND GAIL DAVIS


                              Original Proceeding


                         MEMORANDUM OPINION



      The petition for writ of mandamus is denied.


                                          PER CURIAM


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed May 7, 2009
[OT06]